IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-10-00156-CV

         IN THE INTEREST OF A.C, A.M., AND A.C., CHILDREN,



                             From the 74th District Court
                              McLennan County, Texas
                             Trial Court No. 2003-1548-3


                            MEMORANDUM OPINION


       Appellant is appealing the trial court’s Order of Termination (of her parental

rights), which was signed on January 17, 2010. Appellant’s pro se notice of appeal was

filed in the trial court on April 16, 2010.

       The notice of appeal must have been filed within 20 days after the judgment was

signed, (see TEX. FAM. CODE ANN. § 263.405(a) (Vernon 2008)); TEX. R. APP. P. 26.1(b)), or

a motion for extension of time to file notice of appeal must have been filed within 15

days after the deadline for filing the notice of appeal. See TEX. R. APP. P. 26.3.

       We notified Appellant in a letter dated May 11, 2010 that her appeal might be

dismissed for want of jurisdiction unless she filed a response within 21 days showing

grounds for continuing the appeal. Appellant has not responded.
        Appellant’s notice of appeal was untimely to invoke our jurisdiction.          This

appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).



                                                    REX D. DAVIS
                                                    Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed June 16, 2010
[CV06]




In the Interest of A.C., A.M., and A.C., Children                                     Page 2